Appeal by defendant from a judgment of the County Court, Suffolk County, rendered July 9, 1974, convicting him of manslaughter in the first degree, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment with a maximum of 25 years and a minimum of 8 years. Judgment affirmed. No opinion. Rabin, Acting P. J., Martuscello and Christ, JJ., concur; Cohalan and Shapiro, JJ., concur as to the affirmance of the conviction, but otherwise dissent and vote to modify the sentence by reducing it to an indeterminate term of imprisonment with a maximum of 12 years and a minimum of 4 years, with the following memorandum: Under all of the circumstances in this case and, more particularly, in light of defendant’s record prior to this crime and his emotionally erratic behavior in his relationship with his former wife, as appears in the record herein and in the presentence probation report, we believe that a modification of the sentence is called for.